 AROOSTOOKFEDERATIONOF FARMERS,INC.31alsohave the skills of a mechanic and may occasionally do mechanics'work does not affect the basic dissimilarity in interests of the twogroups.Accordingly, we shall exclude the mechanicsand servicemenfrom the unit.We find that the following employees constitutea unitappropriatefor the purposes of collective bargaining within themeaning of Sec-tion 9 (b) of the Act:All truckdrivers employed by Chemical Express and Cement Trans-port, Inc., at their terminals in Maryneal, San Antonio, and El Paso,Texas, excluding plant employees,officeclerical employees,mechanics,servicemen, other employees,guards,watchmen, andsupervisors as-defined in the Act.5. If the Petitioners win the election, they will be certified jointly asthe - bargaining representative of the employees in the appropriateunit.The Employer may then insist that the two unions in fact bar-gain jointly for such employeesas a single unit.'[Text of Direction of Election omitted from publication.]SWin. Cameron&Co., Inc.,98 NLRB 969, 973.Aroostook Federation of Farmers,Inc.andTruck Drivers, Ware-housemen and Helpers Union,Local#340,International Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO,Petitioner.Case No. 1-RC-4039. Janu-ary 9,1957SECOND SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Board Decision and Direction of Election,' an electionby secret ballot was conducted on February 14, 1956, under the di--rection_ and supervision of the 'Regional Director for the First Region,among the ' employees in the unit found appropriate for the purposesof collective°bargaining.Thereafter a tally of ballots was furnishedthe parties showing that, of 34 votes cast in the election, 8 were forthe Petitioner and 9 were for "no-union," with 17 votes beingchallenged.On February 1-7, 1956, Petitioner filed timely objectionsto conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation of the challenges and objections,and, on May 7, 1956, issued and duly served upon the parties his con-solidated report on objections and challenged ballots, in which hefound that the objections failed to raise substantial and material issues:1114 NLRB 538.117' NLRB No. 12. 32DECISIONS OF NATIONAL -LABOR RELATIONS BOARDwith respect to conduct affecting the results of the, election, and recom-mended that the Board overrule the objections.He further recom-mended that the challenges to 16 of the 17 ballots be sustained and theremaining ballot remain unopened inasmuch as it could not affect theresults of the election. In a-Supplemental Decision and Order datedJune 13,the Board adopted the Regional Director's recommenda-tion that the objections to conduct affecting the results of the electionbe overruled, but decided that Petitioner's exceptions with regard tothe challenged ballots raised substantial and material issues of factwhich could best be resolved by remanding the case for the taking oftestimony at a hearing.On July 24 and 25, 1956, a hearing was held in Caribou, Maine,before Louis Libbin, Trial Examiner.The Employer, the Petitioner,and the General Counsel appeared and participated. Full opportunitywas afforded the parties to be heard, to examine and cross-examinewitnesses, to introduce evidence bearing on the issues, and to presentoral argument and briefs.Thereafter, on September 5, 1956, theTrial Examiner issued and caused to be served upon the parties hisreport and recommendations on challenged ballots, a copy of whichis attached hereto.3The Trial Examiner found that four 4 of theindividuals involved had been discharged or had voluntarily quit theiremployment prior to the eligibility date, and recommended that thechallenges to their ballots be sustained.He further found that seven 5of the remaining challenged voters were laid-off employees, on theeligibility date with a reasonable expectation of reemployment, andrecommended that the challenges to their ballots be overruled andthat their ballots be opened and counted.Thereafter, the Employerfiled timely exceptions to the Trial Examiner's report with a support-ing brief 62115 NLRB 1538.3The Trial Examiner held that,as Petitioner put in issue only 11 of the challengedballots,Petitioner had, in effect,withdrawn its exceptions to the remaining 5 ballots onwhich the Board had directed that hearing be heldAccordingly,the Trial Examiner heldthat these 5 challenged ballots were not before him for disposition.No exception was-taken to this ruling and it is hereby affirmed.4.James Lavine,Rene Moreau, Lawrence Morrow,and Ludger Nadeau.6Roland Gagnon,Charles E.Gould, Lewellyn Greiner,, William Leeman, Willie Moreau,Thomas Ouellette,and Roy Sparks6Certain of,the Employer's exceptions relate to inaccuracies in the Trial Examiner'sreport.To the extent set forth below, we find merit in these exceptions. They do not,however, materially affect the Trial Examiner's findings and recommendations.(1) In the second paragraph of the section of the report entitled"Introduction," thefinding that"The Employer contends that the challenged voters had been permanentlylaid oft,-..."isamended to read "The Employer contends that the challenged voterswere discharged or voluntarily quit their employment, . . .(2) In section C of his "Findings of'Fact," the finding in the first paragraph thereofthat "Actually,it did not arrive until March 21, 1956, and was installed and put intooperation on March 29,1956,.."is amended to read "Actually, the final shipment ofcomponents did not arrive until March 21, 1956, and the mechanized system was not putinto operation until March 29, 1956, . . .(3) In the next to last paragraph of the same section,the finding that "there was anexceptional amount of heavy hauling of bagged fertilizer in April. . .." is amended to AROOSTOOK FEDERATION OF FARMERS, INC.33The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's report, the exceptions and briefs, and, upon the basisof the entire record in this case, hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, with the modi-fications noted below.1.The Employer excepts to the Trial Examiner's denial of itsmotion made at the hearing to dismiss the Petitioner's exceptions tothe Regional Director's recommendations with respect to 9 of thechallenged voters 7 on the ground that these 9 individuals were namedas discriminatees in a charge alleging a violation by the Employerof Section 8 (a) (3) of the Act, filed by Petitioner on February 16,1956, and dismissed by the Regional Director on May 2, 1956.8 TheEmployer contends that the eligibility of these persons was thereforenot properly before the Trial Examiner and cites theDura Steelcase 9 where the Board held that, in view of the Regional Director'sdismissal of a charge alleging the discriminatory discharge of thechallenged voter before the eligibility date, the Board would pre-sume that her employment was terminated for nondiscriminatoryreasons, and that she was therefore ineligibile to vote.However, thecontrolling issue in the case at bar is whether, on the eligibility date,the employees in question had a reasonable expectancy of reemploy-ment.The Regional Director's dismissal of the charge clearly doesnot imply a finding adverse to Petitioner on this issue.Accordingly,we find no merit in this exception.2.The Employer excepts to the Trial Examiner's action in credit-ing-the testimony of the Employer's plant superintendent on certaincritical.' points rather than that of the Employer's general manager.However, we find no basis in the record for disturbing the TrialExaminer's credibility findings.103.As stated above, the Trial Examiner found that Ludger Nadeauhad been discharged for cause prior to the eligibility date and thatLawrence Morrow, Rene Moreau, and James Lavine had voluntarilyquit their employment prior to that date, and recommended that thechallenges to their ballots be sustained.As no exceptions have beenread "there was an exceptional amount of heavy hauling of baggedfertilizerby farmersinMarch. .. .(4) In the samesection, the date "Msy23. ..in the last paragraph thereof isamended toread "March 23. . . .(5)Under theheading "Employment summariesof the challengedvoters," the date inthe last lineof the second paragraph of the discussionrelatingtoRolandGagnon isamentlied tdread ". . . March21, 1956 . . .7 L. Greiner, R. Sparks, W. Moreau, L. Morrow, W. Leeman, D. Chamberlain, C. Gould,R. Gagnon,and L. Nadeau.8Petitioner did not appeal the Regional Director's dismissal of these charges.9 Dura SteelProducts Company,111 NLRB 590.10Kent PlasticsCorp.,107 NLRB 157423784-57-vol 117--4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled with respect to the findings and recommendations of the TrialExaminer as to these individuals, we adopt them and hereby sustainthe challenges to these ballots.4.The Employer excepts to the Trial Examiner's finding thatRoland Gagnon was eligible to vote and to his recommendation thatthe challenge to Gagnon's ballot be overruled.We find merit in thisexception.The record shows that on January 13, 1956, Gagnon tookleave from work to keep a dental appointment, after obtaining per-mission from the Employer.However, it is clear that Gagnonpromised to report for work on the day following and that he didnot do so. In fact, Gagnon did not report for work again until-afterthemixing phase of the Employer's operations was completed onJanuary 21, 1956, at which time there was no longer any work avail-able for him.Furthermore, there is no evidence that his continuedabsence after January 13 was due to sickness or was authorized bythe Employer.We find, therefore, that Gagnon voluntarily quithis employment on January 14, 1956, and was ineligible to vote in theelection.Accordingly, we shall also sustain the challenge to hisballot.5.As already stated, the Trial Examiner found that Gould, Grenier,Leeman, Willie Moreau, Ouellette, and Sparks were laid off duringthe eligibility period but had reasonable prospects of reemploymentat that time, and were therefore eligible to vote.Accordingly, he rec-ommended that the challenges to their ballots be overruled and thattheir ballots be opened and counted.The Employer contends that these six employees were not laid off,but were discharged before the eligibility date and that their reemploy-ment was conditioned upon their applying for work as new employeeswhen work became available and upon their being selected from otherapplicants on the basis of qualifications other than their previousemployment by the Employer.We find no merit in these exceptions, as the record considered inits entirety supports the findings and recommendations of the trialExaminer with respect to the six individuals named above.We find,in agreement with the Trial Examiner that, while the Employer gen-erally did not seek out its former employees in filling vacancies, butrequired them to apply for work, the Employer did give preferenceto former employees as shown by the testimony of the Employer'splant superintendent, by the employment histories of all the challengedvoters,ll and by the fact that the six last named employees were in"Petitioner introduced the employment records of 16 challenged voters at the hearing..These records show that these employees have worked for the Employer from 3 to 18 years,consecutively from 2 to 13 years.The employment histories of the 6 employees hereinfound eligible to vote are as follows.Gould-4 years'total employment,2 consecutively ;Greiner-5 years' total employment,3 consecutively;Leeman-14 years' total employ- AROOSTOOK FEDERATION OF FARMERS, INC.35fact rehired shortly after the election during the Employer's next busy,season.Under these circumstances, we find that these six employees,on the basis of their past experience and the experience of other em-ployees, had a reasonable expectancy of being rehired, if they so de-sired, to fill any future vacancies during the approachingseasonalrecruiting period.Accordingly, we find, like the Trial Examiner andfor the reasons stated by him, that, although the foregoing six em-ployees were laid off prior to the eligibility date and were not re--employed until after the election, these individuals had, during theperiod of their layoff, a reasonable expectancy of reemployment andwere therefore eligible to vote in the election.We shall, therefore,adopt the Trial Examiner's findings and recommendations as pertainsto these six employees, and we shall direct that their ballots be openedand counted.6. In our Supplemental Decision and Order, notedsupra,weadopted the Regional Director's recommendation that the challenge tothe ballot of Thomas E. Wright be overruled, but we refrained fromdirecting that this ballot be opened and counted until such time as wecould ascertain, as a result of the hearing in the present proceeding,whether it could in fact affect the results of the election.As it nowappears that Wright's ballot may affect the results of this election, weshall order that it be opened and counted with the other ballots.[The, Board directed that the Regional Director for the First Re-gion shall, pursuant to the Rules ,and Regulations of the Board, withinten (10) days from the date of this direction, open and count the ballotsof Charles E. Gould, Lewellyn Grenier, William Leeman, WillieMoreau, Thomas Ouellette, Roy Sparks, and Thomas E. Wright, andthereafter prepare and cause to be served upon the parties a supple-mental tally of ballots, and take such further steps as may be necessaryin accordance with the Board's Rules and Regulations.]ment, 6 consecutively;WillieMoreau-12 years' total employment,10 consecutively ;Thomas Ouellette-3 years' total employment,2 consecutively;Sparks-5 years'total em-ployment, 5 consecutively.,HEARING OFFICER'S REPORT AND RECOMMENDATIONS ONCHALLENGED BALLOTSSTATEMENT OF THE CASEOn February 14, 1956,pursuant to the Decision and Direction of Election issuedby the National Labor Relations Board,herein-called the Board,an election bysecret ballot was conducted in the above-entitledmatter under the direction andsupervision of the Regional Director for the First Region(Boston,Massachusetts).The tally of ballots, issued and served upon the parties, showed that of 34 votescast in-the election,8were for the Petitioner and 9 were for no union,with 17votes being challenged.As the challenged ballots were sufficient in number to affect the results of theelection,the Regional Director caused an investigation to be made and,on May 7,1956, issued his report on challenged ballots, in which he recommended that theBoard sustain 16 of the 17 challenges,that the Board overrule the remaining 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDchallenge to the ballot of Thomas E. Wright, that it was not necessary for adetermination of the election results to open and count this ballot, and that acertification of results of election be issued.On May 18, 1956, Petitioner, filedtimely exceptions to the Regional Director's report insofar as it recommended thatthe Board sustain 16 of the 17 challenges.Thereafter, the Board considered the Regional Director's report and the Peti-tioner's exceptionsIn its Supplemental Decision and Order of June 13, 1956,the Board found that "the exceptions raise substantial and material issues of factwith respect to the challenges to the ballots of all 16 employees . . which maybe best resolved by remanding this case for hearing." In its order directing ahearing, the Board directed that the hearing be conducted by a Trial Examiner to bedesignated by the Chief Trial Examiner and further directed that the Trial Examinerso designated "shall prepare and cause to be served upon the parties a reportcontaining resolutions of the credibility of the witnesses, findings of fact, and recom-mendations to the Board as to the disposition of the 16 challenged ballots.",Pursuant to notice, and in conformity with the aforesaid order, a hearing washeld at Caribou, Maine, on July 24 and 25, 1956, before me, a Trial Examiner dulydesignated by the Chief Trial Examiner as the Hearing Officer to conduct thehearing on the issues raised by the challenged ballots.All parties to this proceeding,appeared, were represented by counsel, and were afforded opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.After the close of the hearing, counsel for the Petitioner and the Employerfiled briefs, which I have fully considered.Upon the entire record in the case,and from my observation of the demeanor of the witnesses, I make the following:FINDINGS OF FACTA. IntroductionThe appropriate unit in which the Board directed the election'consists of allproduction and maintenance employees,including shippers,laborers, and truck-drivers,with'the usual exclusions,at the Employer's plants located in Caribou,iFortKent, and Sherman Station, Maine.The eligibility date wasFebruary3, 1956, andthe election was held on February14,.1956.The voters, whosechallenged ballotsare involved in this proceeding,were all employed at the plant inCaribou,'Maine.All of themhad been separatedfromthe Employer's payroll prior to the eligibilitydate.Eleven were reemployed on various dates within 2 months after the election.Although the Petitioner had excepted to the Regional Director's report, sustainingthe challenges to all 16 ballots,and the Board had directed a hearing on the issuesraised by' Petitioner's exceptions to the report with respect to the challenges to theballots of all 16 employees,in its brief submitted after the close of the hearing,Petitioner directs itself only to the challenged ballots of 11 employees'and requeststhe Trial Examiner to find that the ballots of these 11 employees be opened andcounted.Under these circumstances,I construe the Petitioner's brief as tantamountto a withdrawal of its exceptions to the Regional Director's report sustaining thechallenges to the ballots of the remaining 5 employees,and find that only thedisposition of the challenges to the ballots of the 11 voters listed in footnote 2 arebefore me.At the hearing in this proceeding,the Petitioner introduced summaries of theemployment histories' of all challenged voters and rested its case.The Employercalled 2 witnesses,Patrick J. Sullivan, the Employer's general manager, and AlbertHewitt,the superintendent of the Employer's plant in Caribou,Maine.The Em-ployer contends that the challenged voters had been permanently laid off,that asof the eligibility and election dates they had no reasonable expectation of furtheremployment in the near future, that they therefore were not eligible to vote, andthat the challenges to their ballots should be sustained.The Petitioner contendsthat on the material dates, all the 11 persons named in its brief and in footnote 2,supra,had reasonable prospects for further employment with the Employer after1 114 NLRB 538.2 Roy Sparks, William Moreau, Lawrence Morrow (sometimes referred to as Moreau),Charles E Gould, William Leeman, Rene Moreau, Lewellyn Grenier, Roland Gagnon, JamesLavine, Thomas Ouellette, and Ludger Nadeau.3The Petitioner and the Employer stipulated that these are accurate summaries of theEmployer's employment records and payroll accounts. AROOSTOOK FEDERATION OF FARMERS, INC.37the election, that they therefore were eligible to vote, that the challenges to theirballots should be overruled, and that their ballots should be opened and counted.B. The Employer's operations generallyThe Employer is a Maine cooperative corporation, engaged in the manufacture offertilizer and pesticides,and inthe sale of these products to shareholder-farmersand other farmers in the potato growing industry in Aroostook and Penobscot Coun-ties,Maine.Its factory at Caribou, Maine, is devoted to the unloading of raw ma-terials,mixing of fertilizes, curing of mixed fertilizer, bagging of cured fertilizer, anddelivery of bagged fertilizer to customers at the plant.The plant consists of a woodenstructure about 590 x 60 feet, divided into sections or buildings as follows: buildingA, constructed during the period from August to December 1955, where the fertilizerwhich has been mixed is stored for a period of from 8 to 10 weeks for curing (thisbuilding has a capacity of about 2,000 tons); building #1 where the fertilizer isbagged and which also has a storage capacity of from 1,200-1,300 tons for curing;building #2 where the fertilizer is mixed and where the raw materials are stored;building #3 which is identical with building #1; building #4 where miscellaneousmaterial and some pesticides are stored; and building #5 which is devoted to thehandling of pesticides.In its fertilizer operations, the Employer employs, in the appropriate unit, laborers,weighers, trimmers, sewers, baggers, and handymen who do general maintenancework.The Employer's payroll fluctuates primarily because of the seasonal natureof its business?Peak employment is normally attained in the latter part of May andearly part of June, the period during which the rate of hauling by customer farmers is atits highest.The rate of hauling picks up in March and reaches its peak in the last2 weeks in May and first or second week of June. The lowest payroll period isduring the potato digging season, from the middle of September to about the middleof October, when the potatoes are harvested and the employees leave to pick potatoes.At that time the payroll gets down to 2 to 4 men, who do cleanup and repair andmaintenancework.The Employer usually begins mixing fertilizer in July and mixesto fill curing storage capacity, although sometimesitmixesinAugust and Sep-tember.The mixing usually beginsagainat the end of the potato harvesting season assoon as enough men can be hired to commence operations.Mixing continues fromthen until December to fill up the available storage room with fertilizer for curing.During that period the Employer also bags any previously mixed fertilizer whichhad already been cured.C. The Employer's 1955-56 operationsOn July 18, 1955, Manager Sullivan was authorized to purchase a mechanizedbatching system which would considerably reduce the number of employees requiredin the fertilizer operations .5This mechanized system was ordered in August 1955and was expected to arrive in September and to be put in operation shortly thereafter.Actually, it did not arrive until March 21, 1956, and was installed and put intooperation on March 29, 1956.As previously stated, the Employer usually begins mixing fertilizer in July andAugust.However, when no mixing is done in July and August, the Employerstartsmixing as soon as it has enough men available after the potato digging season.In 1955, no mixing was done from July until December 16.This was due to the fol-lowing factors: (1) The delay in the arrival of the new mechanized batching system;(2) construction of building A, with a capacity for storing 2,000 tons of fertilizerfor curing, was begun in August and was not completed until December; (3) indigging .the foundations for the new building' in September, there was a collapseof the wall, together with the head of the conveyor and motor needed for curingfertilizer, in building #1 where the bagging operations were performed and wherefrom 1,200-1,300 tons of fertilizer were stored for curing, with the result that nomixing could be performed until the completion of the new wall; and (4) alterations' Contributing factors to the payroll fluctuation are employee absenteeism and the factthat sometimes mixing and bagging or shipping and bagging are performed at the sametime.s Nor ,example, under the old system, about 26 men constituted an average mixing crew,about6 men constituted a crew for the unloading of a boxcar, and about 6 men constitutedan average crew of weighers,trimmers,and sewers.Under the new mechanized system,itwas estimated that the mixing crew would be reduced to about 6; the unloading to 1 ;and the weighing,bagging, and sewing to 2. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the new mechanized system also had to be performed from August to Decemberin building #2, where the fertilizer is mixed.The Employer beganmixingfertilizer on December 16, 1955, and continued untilJanuary 21, 1956.During that period the Employer mixed 7,700 tons, which filledall storage capacity for the 8-10 week curing period.The Employer's payroll forthe week ending December 9, 1955, contained 11 production and maintenance em-ployees.This number increased with the commencement of mixing operationsuntil a peak of 51 was reached for the week ending January 13, 1956. Beginningwith the middle of January the Employer laid off a large number of productionand maintenance employees, including practically all of the challenged voters, becausethe mixing operations ceased on January 21.By the week ending February 3, 1956,the eligibility date, the payroll was reduced to 10 and remained at that figure throughthe week ending February 24, 1956.The election was held on February 14, 1956.The Employer expected to start mixing again in April.Manager Sullivan testifiedthat at the time of the election, he estimated that only about 6 additional productionand maintenance employees, making a total of 16, would be needed for the Em-ployer's operations through the ensuing season, that is, through the end of May orthe first part of June.His estimate was based upon an expectation of having thenew mechanized batching system installed soon.However, Plant SuperintendentHewitt testified that at the time of the election he estimated that under the newhatching system a total of 21 production and maintenance employees would be needed,thus leaving an additional 11 to be employed.He testified that he arrived at thisfigure on the basis of his estimate that under the mechanization system, a crew of 6could do the mixing, 1 man could do the unloading, and about 14 men could do thebagging and shipping.As general manager, Sullivan's duties were to contract for theraw materials, make up the formulas for the different mixtures of fertilizer,managethe sale force, set the price of the fertilizer, design any changes in equipment, and todecide what the changes or new equipment should be.He had nothing to do with theplant personnel or the actual operations of the factory.On the other hand, Hewitt,who had been plant superintendent for 9 years, did all the hiring and firing, withoutconsulting Sullivan, and was in charge of supervising the entire plant operations, in-cluding the mixing, bagging, unloading, and shipping.He was therefore in a muchbetter position to arrive at a more accurate estimate of the number of men neededto carry on the operations through the nextseason.He also impressed me as anhonest and sincere witness, with a willingness to testify to the true facts regardless ofwhether they might be regarded as favorable to the Employer's position.° Sullivan,on the other hand, impressedme astending to exaggerate and color his testimony alittle in favor of the Employer's position.Under all the circumstances, I credit andaccept Hewitt's testimony as to the Employer's true estimate, on the date of theelection, of the number of employees it anticipated hiring through the season endingthe following May or June. I find that as of the eligibility and election dates, theEmployer expected to hire 11 production and maintenance employees, in addition tothe 10 already on its payroll, for the operation to be performed during the ensuingseason.As it turned out, 22, instead of 11, additional employees were hired by the timeoperations reached its peak during the week ending May 13, 1956, making a peaktotal of 32.The reason why the Employer employed more men than had beenanticipated was because there was an exceptional amount of heavy hauling of baggedfertilizer by farmers in April, a factor which had not been anticipated at the timeof the election, and because the new batching system was not delivered until March 21and not put into operations until March 29.As a result of the unprecedented heavyhauling in March, the Employer realized that it was much behindin mixingfor curedstorage space.The Employer began mixing in April and continued to June 4; italso had to mix and ship simultaneously during April and the first week in May.Thus, the payroll reached 28 by the week ending April 1 and, with minor fluctuations,attained a peak of 32 in the week ending May 13. Thereafter, the payroll began todecline and dropped to 6 during the first part of June when the mixing ended.6For example, although Hewitt heard Sullivan testify that in hiring employees no spe-cial consideration is given to applicants with previous experience with the Employer, andthat a former employee would not have any more experience than a new applicant, Hewittsubsequenlytestified that the factthat anapplicant had previouslyworked for the Em-ployer would help him in being reemployed;that, all things being equal,he would givepreference to an applicant who was a former employee; that the longer a man worked forthe Employer,the more skilled he was likely to be ; and that skill was a factor consideredby him in hiring an applicant. AROOSTOOK FEDERATION OF FARMERS, INC.39Of the 11 challenged voters in issue, 5 7 were reemployed on March 9;2 8 on March16; 1,9 on March 21; 1 10 on May 23; 111on April 6;and 1 12 on May 4.D. The Employer's employment practicesThere has been no general practice of recalling former employees when manpoweris needed.The work force is staffed from applicants who apply and are hired asneeded.Employees who are laid off at the end of a seasonal phase are rehired atthe next seasonal phase if they apply when workers are needed.Sullivan admittedthat the Employer had never formulated any policy of insisting that men would behired only if they applied or any policy against going out and asking men to returnto work if the Employer needed them.Caribou is a small community and word getsaround from the men already at work that the Employer is about to hire.Moreover,former employees are aware of the seasonal periods and know from previous ex-perience when to apply for work.As a result,the Employer has generally had anadequate labor force applying for work so that there was no need to resort to recallingformer employees.On occasions,applicants who were not needed when they appliedwould be informed that they would be notified when needed,and the Employerwould send word out to them when the time came that they were needed. Thishappened after the election with respect to two of the challenged voters, CharlesGould and Lewellyn Grenier.Although no seniority or former-employee lists are maintained,Hewitt, who wasin sole charge of the hiring and firing at Caribou,admitted that the fact that anapplicant had previously worked for the Employer"does help" the applicant in gettinghired,and that,all things being equal between 2 applicants,preference would beaccorded to the former employee, if only 1 were needed. In hiring applicants,Hewitt,considered three factors-dependability,competency,and skill.He furtheradmitted that the longer an applicant had previously worked for the Employer, themore skilled he was likely to be.The sewers,trimmers, weighers,and handymenreceive a higher rate of pay because their work is regarded as more skilled. IfHewitt needed a sewer,trimmer,weigher, or handyman,he would hire an applicantwho had previously performed that work.Even in hiring a laborer, he would givepreference to an applicant who also had experience in trimming,sewing, weighing,or work of a handyman.Hewitt himself makes the selection of employees for layoff when work declines.In arriving at his selection,he considers their willingness to cooperate,competency,dependability,and, in some cases, also whether the employee had worked for theEmployer in previous years. Sewers, trimmers, weighers,and handymen would bethe last to be laid off if their skills were still required.When an employee stays outof work because of illness and has notified the Employer of that fact,he is neverthe-less listed on the Employer's records as having quit voluntarily.However, whenthat man recovers and reports for work,he is reemployed if work is available for himat that time.E. Employment summaries of the challenged votersLudger Nadeau:He had been employed by the Employer every year since 1936,except in 1939.He worked as a laborer,trimmer,and weigher.His last hiringprior to the election was in the week ending November 4, 1955.He then workedsteadily until January 20, 1956.Nadeau was discharged on January 20, 1956,because of continued embarrassmentwhich he had caused the Employer by his pay being garnisheed and by creditorscoming to the plant to see him.When his pay was garnisheed on January 13, HewitttoldNadeau to see if he could not avoid all the unpleasantness he was causingmanagement.Nadeau promised to do so and took time out to clear up his affairs.However,when his pay was garnisheed again on January 20, he was discharged.Nadeau persistently applied for work after the election.Hewitt toldhim thathe could not be considered because of his past conduct.Nadeau persisted in hisefforts to obtain reemployment and was finally rehired on May 4,1956,after assur-ing Hewitt that he had cleared up his financial affairs.Hewitt testified that at thetime he needed a trimmer and hired Nadeau because he had also had experienceas a weigher.4William Moreau, Roy Sparks,Charles E.Gould, Rene Moreau, and James Lavine.8Lewellyn Grenier andLawrence Morrow.6 Roland Gagnon.10 Thomas Ouellette.William Leeman.32 Ludger Nadeau. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDLawrence Morrow:He had worked for the Employer every year since 1944.Prior to that time, he had worked in the years 1936-37 and 1941-42.He was em-ployed as a handyman and weigher.His last hiring prior to the election was in the week ending January 13, 1956,from which time he worked until January 20 when he quit voluntarily.After theelection he was reemployed on March 16, 1956.Rene Moreau:He worked for the Employer every year since 1950. Prior tothat time, he worked'in the years 1944-46.He was employed as a weigher.His last hiring prior to the election was in the week ending August 26, 1955, fromwhich time he worked until September 2, 1955, when he voluntarily quit.Afterthe election, he was rehired when he applied on March 9, 1956.Roland Gagnon:He worked for the Employer every year since 1939, except in1946 and 1948.His last hiring prior to the election was in the week ending No-vember 11, 1955, from which time he worked steadily until January 13, 1956.On January 12, 1956, Gagnon had received permission to stay out the next daybecause he had to take care of his teeth.As previously noted, an employee whostays out of work, after notifying the Employer of his illness, is nevertheless carriedon the Employer's records as a voluntary quit and is reemployed when he recoversifwork is available for him.Gagnon was thus listed on the Employer's records ashaving voluntarily quit on January 13.Gagnon did not return until about a weeklater, at which time no work was available because the mixing phase had come toan end.Gagnon applied for work after the election and was reemployed on January21, 1956.WillieMoreau:He worked for the Employer every year since 1944 and wasemployed as a laborer. In 1956 he was laid off on January 12 when work was de-clining because the mixing phase was coming to an end.After the election, he wasreemployed on March 9, 1956.Roy Sparks:He worked for the Employer every year since 1952 and was em-ployed as a laborer. In 1956 he was laid off on January 12 when work was decliningbecause the mixing phase was coming to an end.After the election he applied forwork on March 9, 1956, when he was reemployed.Lewellyn Grenier:He worked for the Employer every year since 1954 and in theyears 1947 and 1950, and was employed as a laborer.Prior to the election, his lasthiring was on November 11, 1955, from which time he worked steadily until January12, 1956, when he was laid off for lack of work because the mixing phase wascoming to an end.No work was available for him at the time when he applied afterthe election but Hewitt told him he would be considered when there was need forhim.He was reemployed on March 16, 1956, after Hewitt had seen Grenier at thelatter's home and hold him to come in to work.William Leeman:He worked for the Employer every year since 1940, with theexception of 1944, and was employed as a weigher in the bagging unit. In 1956 hewas laid off on January 20 when work was no longer available because the mixingphase had ended.After the election, he applied for work on April 6, 1956, whenhe was reemployed.Charles E. Gould:He worked for the Employer every year since 1952, with theexception of 1954, and was employed as a laborer. In 1956 he was laid off onJanuary 21 when the mixing phase ended.No work was availaible for him at the timewhen he applied after the election but Hewitt promised to get word to him throughhis landlord; who was working for the Employer, when he would be needed.Hewittlater informed the landlord to tell Gould that he would be needed beginning withMarch 9, 1956, when he was reemployed.Thomas Ouellette:He worked for the Employer in the years 1948, 1955, and1956, and was employed as a laborer.His last hiring prior to the election was inthe week ending November 18, 1955, after which he worked steadily until January21, 1956, when he was laid off for lack of work because the mixing phase had ended.After the election, he applied for work and was reemployed on March 23.James Lavine:He worked for the Employer in every year since 1947 and also,in 1938.He was employed as a weigher and laborer. Prior to the election, helastworked for the Employer from the week ending March 18, to June 10, 1955,when he was laid off because the shipping season came to an end.He did not workfor the Employer during the mixing period of December 16, 1955, to January 21,1956.After the election he applied for work and was reemployed on March 9, 1956.F. ConclusionsAt the hearing, Petitioner contended that the Employer refrained from mixingfertilizer during the period from July to December 1955, as a subterfuge, and thenbeganmixing from December 16, 1955, to January 21, 1956, all for the deliberate AROOSTOOK FEDERATION OF FARMERS, INC.41purpose of having the lowest possible employee complement at the anticipatedtime-of the election and with full knowledge that they would be reemployed shortlyafter the election.In other words, Petitioner contended that this was a deliberatemaneuver by the Employer to renderineligibleto vote as many men as possiblewho might be sympathetic to the Petitioner.This contentionisnolonger urgedby the Petitioner in its brief and presumably has been abandoned. In any event,I reject the contention as lacking in merit and as being unsupported by the record.As set forth in section C,supra,the Employer was motivated by legitimate considera-tionsin refraining from mixing fertilizer during the period from July to December16, 1955.It is well settled, as the Employer concedes in its brief, that the essentialelementin determining eligibility to vote, is the status of the individual on the eligibilitydate and the date of the election.13 If the individual has retained .his employee statusas of the election date, he is eligible to vote.As previously found, Ludger Nadeau was discharged on January 20, 1956;Lawrence Morrow and Rene Moreau voluntarily quit their employment on January20, 1956, and August 25, 1955, respectively.Under these circumstances, I findthat as of February 14, 1956, the election date, Ludger Nadeau, Lawrence Morrow,and Rene Moreau had not retained their employee status and hence were noteligible to vote.James Lavine was laid off at the end of the shipping season on June 10, 1955.He did not work for the Employer during the next mixing period of December16, 1955, to January 21, 1956.Assuming that Lavine retained his employee statusat the time of his layoff on June 10, 1955, I find that, by reason of his failure towork during the next mixing period preceding the election he no longer retainedhis employee status as of the election date, February 14, 1956, and hence was noteligible to vote.WillieMoreau, Roy Sparks, Lewellyn Grenier,William Leeman, Charles E.Gould, and Thomas Ouellette were laid off in January 1956 when work wasdeclining because themixingphase was coming to an end. Roland Gagnon hadbeen given permission to be off on January 13, 1956, because he had to take careof his teeth.When he returned a week later, no more work was available becausethe mixing phase had come to an end. I find that he thereupon became a laid-offemployee and acquired the same status as the six individuals named in this paragraph.In resolving the question of whether a laid-off employee has lost or retainedhis employee status as of the date of the election, the Board applies the "reasonableexpectation of further employment" standard.14Inother words, if the seven indi-viduals named in the preceding paragraph had a reasonable expectation, as of theelection date, of further employment in the near future, they were eligible to vote.As previously found, .the Employer admitted that as of the election date it expectedto hire 11 additional employees through the ensuingseasonending in May orJune.15In view of this factor, and in the light of the Employer's employmentpractices rand the employment histories of the 7 individuals involved, all as previ-ously found in considerable detail, I am convinced and find on the basis of theentire record that these 7 individuals did have a reasonable expectation of furtheremployment in thenearfuture as of the election date.That they were in factreemployed in March and April after the election, tends to verify the correctnessof my finding in that regard. It accordingly follows, and I find, that Willie Moreau,Roy Sparks, Lewellyn Grenier,William Leeman, Charles E. Gould, ThomasOuellette, and Roland Gagnon had retained their employee status as of the electiondate and hence, were eligible to vote.G. RecommendationsI recommend that the challenges to the ballots of Willie Moreau, Roy Sparks,Lewellyn - Grenier,William Leeman, Charles E. Gould, Thomas Ouellette, andRoland Gagnon be overruled and that their ballots be opened and counted. Ifurther recommend that the challenges to the ballots of Ludger Nadeau, LawrenceMorrow, Rene Moreau, and James Lavine be sustained.1e'-See,e.g.,Whiting Corporation,99 NLRB 117, 122-123 ;Shaw-Randall Company, Inc.,116 NLRB 444.'* See, e.g.WhitingCorporation,supra; PersonalProductsCorporation,116 NLRB 393;Sangamo ElectricCompany,110 NLRB 1.'L That the Employer actually hired more than thatnumber, becauseof changedcircum-stances not foreseenat the time of the election, is not a relevantconsideration.16 In Its Supplemental Decision and Order, the Board reserveddecision on whetherWright's ballot should beopened andcounted untilit could ascertain,as a result of thehearing herein,whether this ballot can affect the results of the election.